Citation Nr: 0114354	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-05 177 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include degenerative disc and joint disease of the 
thoracic and lumbar spine.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant served on active duty from June 1945 to 
November 1946.  He also served in the U.S. Army Reserves from 
November 1964 to March 1987, during which time he had 
multiple periods of active duty for training, although the 
exact dates of all periods of active duty for training cannot 
be verified from the record, especially for active duty for 
training after May 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from February and July 1996 rating decisions of the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which claims for service connection 
for hearing loss and a back injury, respectively, were 
denied.  

In a decision dated January 2000, the Board denied the 
appellant's claims for service connection for residuals of a 
low back injury and for hearing loss.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In 
September 2000, the Court granted a Joint Motion for Remand 
and vacated the Board's January 2000 decision.  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication and disposition in accordance 
with the terms of the joint motion. 

The report of a recent audiogram, submitted to the Board by 
the veteran and his representative, is referred to the RO for 
action deemed appropriate.  38 C.F.R. § 20.1304(b) (2000).  




FINDINGS OF FACT

1.  The appellant participated in more than 70 parachute 
jumps during his reserve service from 1964 to 1987; he 
incurred acute injury to the lumbar and dorsal spine at the 
time of a jump in July 1982 which resulted in disability 
during that period of duty.  
2.  The medical evidence establishes that the appellant has a 
current back disability, diagnosed as degenerative joint and 
disc disease of the thoracic and lumbar spine, which is 
etiologically related to parachute jumps performed during 
military reserve service or to the 1982 spine injury.  

3.  The appellant's reserve service constitutes "active 
service" for purposes of a claim of entitlement to residuals 
of a back injury, to include degenerative disc and joint 
disease of the thoracic and lumbar spine.

4.  The medical evidence establishes that, beginning in April 
1980, the appellant had a hearing loss disability for VA 
purposes, and the preponderance of the evidence establishes 
that this hearing loss disability was present during the 
appellant's periods of active or inactive duty thereafter.

5.  The medical evidence establishes that it is more likely 
than not that the appellant's current hearing loss disability 
is etiologically related to or aggravated by exposure to 
noise during military reserve service.  

6.  The appellant's reserve service constitutes "active 
service" for purposes of a claim of entitlement to service 
connection for a hearing loss disability.  


CONCLUSIONS OF LAW

1.  A back disability, diagnosed as degenerative disc disease 
of the lumbar and thoracic spines, was incurred during the 
appellant's active service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 3.303 (2000).  

2.  A bilateral hearing loss disability was incurred during 
the appellant's active service. 38 U.S.C.A. § 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The two claims before the Board involve the issue of 
entitlement to service connection for disabilities claimed to 
have been incurred as a result of reserve component service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval or air service.  38 U.S.C.A. 1110, 1131; 38 
C.F.R. 3.303.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d) (2000).  For organic diseases of the nervous 
system, including hearing loss, service connection may be 
warranted on a presumptive basis if the disability is 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24). Active duty for training (ADT) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. 
§ 101(23) (West 1991 & Supp. 2000).  

The appellant served on active duty during World War II.  The 
appellant may, therefore, is entitled to status as a 
"veteran."  He contends, however, that the disorders which 
are at issue in this appeal arose during subsequent service 
in the United States Army Reserves, including periods of 
active duty for training and periods of inactive duty for 
training from 1964 to 1987. The Board must determine whether 
the appellant had "active service" in connection with 
either of the two disabilities claimed on appeal.  The 
veteran is therefore referenced as the "appellant" for 
purposes of discussion and analysis of the claims based on 
his Reserve service. 

The records regarding those periods of Reserve service which 
are associated with the claims file do not allow computation 
of the exact dates of each of the appellant's multiple 
periods of Reserve service, although dates of at least 60 
periods of active duty for training are known.  Although 
exact dates of numerous periods of ADT and any periods of 
INACDUTRA are not verified, the record includes a 
chronological record of retirement points which shows that 
the appellant accumulated inactive and active duty points 
during each year from 1964 to 1986.  

Also, the Board notes that, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  With 
regard to these issues, the Board is satisfied that no 
further assistance to the appellant is required, including as 
considered under the requirements of the VCAA.  As the 
decision herein is fully favorable, the appellant has not 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In order to establish basic eligibility for veterans' 
benefits based upon his active duty for training or inactive 
duty for training, the appellant first has to establish by a 
preponderance of the evidence that he was disabled from an 
injury or disease incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80, 85 (1998); D'Amico v. 
West, 12 Vet.App. 264 (1999); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Additionally, until "veteran" status is 
established for a period of active duty for training or 
inactive duty for training, the presumption of soundness, 
presumption of aggravation, and the doctrine of the benefit 
of the doubt are not for application as to periods of ADT or 
INACDUTRA.  See Laruan, supra; Paulson, supra.  

Research regarding the provisions of 38 U.S.C.A. § 101(24) 
reveals that the provision is subject to varying 
interpretations.  The Court, in a May 2000 non-precedential 
opinion, stated that, as to reserve component service, 
38 U.S.C.A. § 101(24) requires that "the appellant must show 
that he was disabled during a period of ADT due to a disease 
or injury incurred or aggravated in the line of duty."  
Higgs v. West, 2000 U.S. App. Vet. Claims Lexis 429 (May 
2000) (non-precedential) (emphasis in original).  The 
analysis and discussion of 38 U.S.C.A. § 101(24) in Higgs 
does not indicate that the Court is interpreting that 
provision to require that the disability and the injury be 
manifested in the same period of ADT, or even that the injury 
incurred in line of duty must have been incurred during a 
period of ADT, but only that an injury incurred "in line of 
duty" result in disability during a period of ADT.  

In contrast, in Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998), the Court states that, in order to establish 
veteran status relating to ADT, the individual must 
demonstrate that he or she became disabled from a disease or 
injury incurred or aggravated in the line of duty during ADT.  
(emphasis added).  In Brooks v. Brown, 5 Vet. App. 484, 485 
(1993), aff'd, 26 F.3d 141 (Fed. Cir. 1994) (table), the 
Court held that an individual who has served only on inactive 
duty for training must establish that an injury was incurred 
or was aggravated during that period and in the line of duty 
in order to be entitled to compensation, and the Court has 
further stated that, "Therefore, the appellant's entitlement 
to benefits depends on whether his current disability results 
from an injury incurred or aggravated in the line of duty 
during his inactive duty for training and, thus, is service 
connected."  It is unclear whether the Court is specifically 
suggesting that the injury and the disability must be shown 
in the same period of ADT or INACDTRA, but the Court's 
language is susceptible to that interpretation.  Lewis v. 
West, 1998 U.S. Vet. App. LEXIS 1446 (November 1998) (non-
precedential).  

The Board notes that the legislative history of 38 U.S.C.A. 
§ 101(24) provides little additional guidance on how to 
interpret the statute.  38 U.S.C.A. § 101(24) arose as a 
substantive provision as part of the consolidation of all 
statutory provisions governing veterans' benefits undertaken 
by Congress in 1957 and finally completed in 1958.  Veterans' 
Benefits Act of 1958, Pub.L. No. 85-857, 72 Stat. 1105.  
There was little discussion of the provision at that time, 
other than reference to earlier legislation which had 
conferred benefits on Reservists and National Guard personnel 
who sustained injury incident to service.  See VAOPGCPREC 86-
90 (July 1990).  

Review of the legislative history of the earlier legislation, 
the Act of June 20, 1949, ch. 225, 63 Stat. 210, Public Law 
108, 81st Congress, reveals that the essential intent was to 
provide the same benefits to Reservists serving periods of 
less than 30 days that they would enjoy if they served on 
extended active-duty training, then defined as periods in 
excess of 30 days.  The legislative history suggests that 
incurrence in line of duty, with the exclusion of disease in 
certain circumstances, was to be established on the same 
basis (i.e., manifestation during duty or medical evidence of 
etiology) as applicable to any claim of entitlement to 
service connection, although the legislative history on the 
point cannot be considered clear guidance that injury and 
disability were not each required to be manifested during the 
same period of ADT, since all the examples discussed did, in 
fact, involve injuries which were immediately apparent.  
Disability Benefits for Reserves:  Hearing on S. 213 before a 
Subcommittee of the Senate Comm. On Armed Services, 81st 
Cong., 1st Sess., 1-12 (1949); H.R. REP. NO. 81-582 (1949); 
S. REP. NO. 81-95 (1949).

In summary, it is unclear to the Board whether an injury 
incurred during ADT must be closely linked chronologically to 
a period of ADT, or whether service connection may be granted 
for injury incurred in line of ADT for disability which is 
manifested during ADT at some later time but where there is 
evidence of an etiological link.  However, at least in the 
circumstances of this case, the Board concludes that the 
recent enactment of the VCAA, if no other statutory or 
regulatory provision, precludes a restrictive approach in 
this case.  

First, as discussed, the records of the specific days in 
which the appellant was on ADT or ACDUTRA status, although 
sought, have not been obtained.  There is no evidence to 
suggest that remand to obtain such records would result in 
accurate verification of all of the appellant's service, but 
the absence of evidence regarding specific duty dates should 
not defeat the appellant's claim. 

Second, as discussed in more detail below, in the analysis of 
the appellant's claim for service connection for a back 
disorder, it is apparent that the records of the appellant's 
medical treatment during his periods of ADT or ACDUTRA are 
not complete.  It is also clear that the records of periodic 
military examinations associated with the claims file are 
incomplete.  Records of only 4 examinations conducted during 
the appellant's more than 20 years of Reserve component 
service are associated with the claims file.  It is clear 
that the appellant should have, under a usual schedule of 
periodic examinations, been examined more than 4 times during 
this period, and the Board finds that the evidence is 
persuasive that examination reports are missing.  In this 
regard, the Board notes that the appellant served in numerous 
locations over the lengthy reserve component service period.  
Under these circumstances, the absence of service medical 
records is not evidence which may defeat the appellant's 
claim.

Finally, the Board notes that the recently-enacted provision 
of the VCAA would likely require additional notification to 
the appellant regarding relevant evidence that he might 
submit to establish his claim and additional development, if 
a restrictive interpretation of 38 U.S.C.A. § 101(24) were to 
be applied in this case.  

1.  Service connection for residuals of a back injury

A 1977 Reserve medical/personnel record indicates that in the 
performance of duty, the appellant was required to complete 
periodic parachute jumps carrying in excess of 40 pounds of 
equipment.  A DA Form 1370, "Individual Jump Record," shows 
that the appellant participated in 70 jumps from 1966 to 
1986.  At his personal hearing in 1999, the appellant 
testified that he was required to participate in a minimum of 
one jump for every three months of pay to remain a member of 
his Special Forces unit, and that he participated in hundreds 
of jumps during his Reserve service.  

Reserve service medical records show in 1982 that the 
appellant was treated for complaints of pain and loss of 
motion in the lower back following an incident in which he 
wrenched his back during an airborne operation and landing 
exercise.  It was noted that he had a history of chronic low 
back problems.  At that time, he reported pain in the left 
paravertebral muscles of the lower dorsal and upper lumbar 
spine.  Range of motion was full flexion, extension of 15 
degrees, right lateral flexion of 45 degrees and left lateral 
flexion of 30 degrees.  He had tenderness over the 
costovertebral angle, no palpable spasm, no vertebral 
tenderness, and straight leg raising was negative.  The 
diagnoses included muscular contusion and strain, and 
vertebral or costal injury was doubted.  The 1982 treatment 
notes also reflect that the appellant was being given Parafon 
Forte.  The report of an August 1986 quadrennial examination 
indicates that the spine was clinically evaluated as normal.  

The July 1982 treatment records cover more than one day, and 
reflect that the appellant sought medical treatment on 
successive days in July 1982.  These treatment notes support 
a contention that the appellant was apparently disabled from 
full performance of his duty during that period of ACDUTRA.  
The Board notes that the July 1982 treatment notes suggest 
that, at least as to the claim of entitlement to service 
connection for a back disorder, the appellant was disabled by 
a back disorder in at least one period of ACDUTRA due to a 
back injury during that same period.  The Board concludes 
that this evidence is sufficient to meet even the more 
restrictive interpretation of the definition of "active 
service" in 38 U.S.C.A. § 101(24).

There are no other medical records of episodes of back pain 
or injury in the service medical records associated with the 
appellant's claims file.  The Board notes that the July 1982 
treatment note was submitted by the appellant himself, and 
was not associated with the service medical records provided 
in response to VA's official request for such records.  It 
appears from comparison on the dates of treatment in the July 
1982 treatment record and the official records of the 
appellant's recorded parachute jumps, that he was, in fact, 
on ADT status at the time he sought treatment for a back 
injury in July 1982.  Thus, it is quire clear that the 
service medical records officially supplied are incomplete, 
where the appellant was able to supply such records, but 
those records do not appear in the service medical records 
supplied in response to VA's request for records.  

The appellant testified at a hearing before the Board 
conducted in June 1999 that he was treated with Parafon Forte 
or other medications for back pain on many occasions during 
ACDUTRA, even though no records confirming such treatment are 
available.  This evidence is credible and is consistent with 
the records, or lack thereof, as previously discussed.  The 
Board therefore finds that the appellant was disabled by back 
injury incurred in line of Reserve component duty during 
periods of Reserve component duty.  

On VA examination in April 1996, the objective findings 
included increased muscle tone/spasm of the paraspinous 
muscles.  Lumbosacral spine x-rays showed long-standing disc 
degeneration at the 4th lumbar interspace, and thoracic spine 
x-rays showed mild degenerative changes.  A diagnosis of 
chronic low/mid back pain, status post injury, with x-ray 
evidence of degenerative disc and joint disease of the 
thoracic and lumbar spine, was indicated.  

On VA examination in July 1997, lumbosacral spine x-rays were 
noted to show moderately severe degenerative joint disease of 
the L4-L5 disc space; mild degenerative joint disease of the 
L2-L3, L3-L4, and L5-S1 disc space; and a mild compression 
fracture (old) at T12.  A diagnosis of multi-level 
degenerative disc disease, especially L4-5, is shown.  The 
examiner stated that the etiology of the degenerative disc 
disease was most likely related to and aggravated by the 
hundreds of parachute jumps the appellant performed in the 
military.  

The record also includes a statement from J. M., M.D., 
Colonel, U.S. Army Reserve.  Dr. M., a specialist in 
Emergency Medicine and Orthopedic Surgery, stated that he was 
trained as a parachutist and he had expertise in treating 
soldiers of the Special Forces with medical injuries.  He 
noted that serious injuries during parachute jumps were 
extremely common, and cervical and lumbosacral strains were 
so common that most soldiers did not mention them for fear of 
being removed from jump status.  Dr. M. explained that there 
was a typical medical picture of wear and tear and 
degenerative changes of the spine that was referred to as 
"jumper's spine" and was common among older parachutists.  
According to Dr. M., these degenerative changes may occur 
over many years, without any specific documented acute 
injury.  

It was Dr. M.'s opinion that "without doubt," the 
appellant's line of duty activity, specifically the parachute 
jumping, contributed to the current degenerative spine 
disease and back problems.  Furthermore, Dr. M. was present 
in 1982 when the appellant injured his back, and it was his 
opinion that the 1982 injury alone could have set the stage 
for degenerative changes later in life.  Dr. M. felt that 
service connection for a back disorder was warranted.  

Therefore, both of the available medical opinions are 
favorable to the appellant's claim, inasmuch as the VA 
examiner and Dr. M. have each indicated that the currently 
manifested degenerative spine disease and back problems are 
related to an extensive history of parachute jumping during 
Reserve service.  In addition, Dr. M. expressly stated that 
the appellant's back injury sustained in 1982 could alone 
have led to the degenerative changes which are currently 
manifested.  

There is no negative evidence or evidence indicating that the 
appellant's current back problems are related to a cause 
other than the extensive history of military parachuting 
which is corroborated by objective documentation in the 
record.  Under the circumstances of the case, and having 
reviewed the record in its entirety, the Board has concluded 
that service connection is warranted for residuals of a back 
injury.  Specifically, the Board finds that by a 
preponderance of the evidence, the appellant has established 
that he incurred injury in the line of duty during ADT and 
manifested disability due to such injury during periods of 
ADT.  

As such, the Board finds that the evidence weighs in favor of 
a finding that the appellant has a back disability, diagnosed 
as degenerative joint and disc disease of the lumbar and 
thoracic spine, which was incurred in the line of duty during 
his active duty for training and inactive duty for training 
in the U.S. Army Reserves.  This service constitutes "active 
service" for purposes of a claim of entitlement to service 
connection for residuals of a back injury, to include 
degenerative disc and joint disease of the thoracic and 
lumbar spine.  Thus, the appellant is a "veteran" for VA 
compensation purposes and the Reserve service during which he 
was injured constitutes active service.  

As the currently manifested degenerative joint and disc 
disease of the spine has been related to an injury incurred 
during active service, service connection is warranted for 
that disability.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.6, 3.303 (2000).  Accordingly, service 
connection is granted for degenerative disc and joint disease 
of the thoracic and lumbar spine.  

2.  Service connection for a hearing loss disability

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

Service personnel records show that from 1965-1978 the 
appellant was frequently ordered to active duty for training 
for the purpose of training for marksmanship competitions, 
for periods ranging from 2 to 16 days for several months out 
of the year.  

In statements on appeal, and during his testimony before the 
Board, the appellant has related that from December 1964 to 
February 1987 he was an active member of six different rifle 
marksmanship teams.  He reported that his training and 
participation in marksmanship competitions resulted in 26-28 
days of active duty per year, and that while training he 
would shoot for up to 8 hours per day with very little ear 
protection.  At his June 1999 travel board hearing, he also 
testified that he participated in heavy weapons training, to 
include demolition training, once a year during Reserve duty.  
He denied significant noise exposure since his military 
retirement.  

Reserve service medical records, to the extent that such 
records are available, are negative for documentation of 
hearing loss, ear injury or disease, or complaints of hearing 
problems.  On military medical examination in November 1965, 
hearing acuity was within the normal range on audiological 
testing.  On examination in April 1980, at the frequencies of 
500, 1000, 2000, and 4000, the appellant had pure tone 
thresholds of 16, 10, 22, and 58 on the right and 14, 12, 12, 
and 12 on the left.  At an examination in August 1986, at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000, the 
appellant had pure tone thresholds of 15, 5, 5, 45, 35, and 5 
on the right, and 5, 0, 5, 45, 35, and 50 on the left, 
respectively.  

On VA audiology examination in November 1995, pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz) were 
recorded as:  30, 40, 60, and 60 decibels (dB) on the right, 
respectively, and 25, 35, 60 and 55 on the left, 
respectively.  Speech recognition was 70 percent on the right 
and 72 percent on the left.  This evidence reflects that the 
appellant currently has a bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385 (2000).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 
(2000). 

The evidence reflects that the appellant had a hearing loss 
disability, as defined for VA purposes, at the time of his 
Reserve service in April 1980, as established by the one 
auditory threshold above 40 in the right ear, and he had a 
hearing loss disability at the time of 1986 Reserve component 
service, with several thresholds greater than 40.  Although 
there is no direct verification that the appellant had 
disability due to the hearing loss during a period of ADT, 
there is no evidence that the appellant's hearing loss 
disability was intermittent.  Assuming that his hearing loss 
disability was continuous once it first manifested in 1980, 
that hearing loss would have been present during the 
appellant's multiple periods of ADT thereafter.  

A letter from K.T., M.D., indicates that the appellant was 
examined in July 1997 for the purpose of determining the 
etiology of his hearing impairment.  During the interview, 
the appellant behaved as though he had severe hearing loss.  
Examination showed no evidence of disease.  Dr. T. reviewed 
records of past hearing tests and noted that the appellant's 
hearing was normal in November 1965, that it had begun to 
diminish at the high frequencies in April 1980, and that 
hearing was definitely diminished in August 1986 at 3,000, 
4,000, and 6,000 decibels.  A hearing test in 1995 showed 
increased hearing loss, involving also the low frequencies.  
Dr. T. concluded that the appellant had a 1.9-percent hearing 
loss during his time in the Reserves from 1964 to 1987 based 
on the August 1986 evaluation.  Dr. T concluded that the 
appellant's present hearing loss was the result of noise 
exposure and the aging process.

Dr. M., who served with the appellant in the Reserves, also 
commented on the appellant's hearing loss.  He stated in his 
June 1999 letter that there was a well-documented 
relationship between multiple exposures to rifle fire with 
limited hearing protection over a period of years.  Dr. M. 
opined that the appellant's level of exposure and risks 
should substantiate his claim for benefits for hearing 
deficit.

In January 2001, the Board requested a medical opinion as to 
the relationship between the appellant's Reserve component 
service and his current hearing loss.  The medical reviewer 
discussed the objective evidence of record as to the 
appellant's documented noise exposure during periods of ADT 
specified as marksmanship, and the appellant's testimony as 
to noise exposure, and compared those facts to the 
appellant's hearing acuity examination reports.  The reviewer 
stated that hearing damage was shown on the examinations 
during ADT.  The examiner also differentiated decreases in 
hearing acuity expected with age (presbycusis) from hearing 
loss due to noise exposure.  The reviewer concluded that, 
taking presbycusis into account, the appellant's current 
hearing loss was, as likely as not, due, at least in part, 
due to noise exposure during periods of ADT.  

As noted, the evidence shows that the appellant has a current 
hearing loss disability.  The appellant's statements 
regarding his exposure to noise during service while training 
for and participating in marksmanship competitions constitute 
competent evidence in support of his claim because he is 
competent to report on that which comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In 
addition, the Board finds the appellant's testimony to be 
both consistent and credible.  Furthermore, the record 
includes service personnel records which show that the 
appellant was frequently ordered to active duty for training 
for the purpose of marksmanship training.  

The medical evidence of record supports the appellant's claim 
that his current hearing loss is etiologically linked to the 
levels of noise exposure incurred during service.  Thus, 
there is evidence of acoustic trauma in the form of noise 
exposure during active duty for training, and the record 
includes a medical opinion relating the current hearing loss 
disability to that in-service noise exposure.  There is no 
negative evidence to be considered.  

Having reviewed the record, the Board concludes that service 
connection is warranted for a hearing loss disability.  
Specifically, the Board finds that by a preponderance of the 
evidence, the appellant has established that his currently 
manifested hearing loss disability was incurred in the line 
of duty during his active duty for training in the U.S. Army 
Reserves.  As such, the Board finds that the preponderance of 
the evidence weighs in favor of a finding that the 
appellant's current hearing loss disability was incurred in 
the line of duty during active duty for training in the U.S. 
Army Reserves, and that he was disabled as a result of an 
injury during such service.  Consequently, he is a 
"veteran" for VA compensation purposes and his active duty 
for training in the Reserves constitutes "active service."  
Inasmuch as the appellant's hearing loss disability has been 
related to noise exposure during active service, the Board 
finds that service connection is warranted therefor.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.6, 3.303 (2000).  Accordingly, service connection is 
granted for a bilateral hearing loss disability.  


ORDER

Service connection is granted for degenerative joint and disc 
disease of the lumbar and thoracic spine.  

Service connection is granted for a bilateral hearing loss 
disability.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

